DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1 lines 5 to 10 recites, “…an optical wavelength change control unit, including one or more processors, configured to specify, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a specified service which uses the first route and configured to specify a second route between the routers which detours the specified service;…”  it is unclear what the applicant is referring as “to specify” a first rout and a second rout. Is “to specify” referring as to switch or change a rout to a first rout and a second rout? Or determining first and second routs or stating routs. Also it is unclear specified service. Is the “specifying the first rout” is only performed for some elected certain services? What kind of service is considered as a “specified service”? The specification of the current application does not explain which services are considered as a specified service.  Appropriate correction is required.
Similarly in Claim 6 lines 5 to 10 recites, “…specifying, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a specified service which uses the first route and specifying a second route between the routers which detours the specified service; …”  it is unclear what the applicant is referring as “to specifying” a first rout and a second rout. Is “specifying” referring as switching a rout to a first rout and a second rout? Or determining first and second routs or stating routs. Also it is unclear what the applicant is referring as a specified service. Is the “specifying the first rout” is only performed for some elected certain services? What kind of service is considered as a “specified service”? The specification of the current application does not explain which services are considered as a specified service.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637